Case 1:19-cv-02750-SDG Document 81-1 Filed 10/27/20 Page 1 of 5




          EXHIBIT A
                   Case 1:19-cv-02750-SDG Document 81-1 Filed 10/27/20 Page 2 of 5


Phil Hill

From:                               Phil Hill
Sent:                               Monday, October 26, 2020 2:29 PM
To:                                 'Stephen D. Rothschild'
Cc:                                 Sean Flaherty; Chad Shultz; 'Stephen.Dorvee@agg.com'
Subject:                            RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary
                                    Report and Discovery Plan


Steve,

Please allow this to serve as our fifth request for your availability to meet and confer to discuss the Joint Preliminary
Report and Discovery Plan that is due by Wednesday, October 28, 2020 per the Court’s September 28, 2020 order.

We are available to meet and confer anytime today or tomorrow. Please let us know what date and time works best for
you and I will circulate a call in number.

Thanks,

Phil



                                          V. PHILLIP HILL IV | Senior Counsel

                                          55 Ivan Allen Junior Boulevard Northwest
                                          Suite 750
                                          Atlanta, GA 30308
                                          D: 404-978-7302 | phill@grsm.com

                                          www.grsm.com
                                          vCard




          From: Phil Hill
          Sent: Friday, October 23, 2020 7:39 PM
          To: 'Stephen D. Rothschild' <srothschild@khpslaw.com>
          Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>; 'Stephen.Dorvee@agg.com'
          <Stephen.Dorvee@agg.com>
          Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary Report and
          Discovery Plan

          Steve,

          Please allow this to serve as our fourth request for your availability next week to meet and confer to discuss the
          Joint Preliminary Report and Discovery Plan that is due by Wednesday, October 28, 2020 per the Court’s
          September 28, 2020 order. Please find our proposed Report attached.



                                                               1
           Case 1:19-cv-02750-SDG Document 81-1 Filed 10/27/20 Page 3 of 5
We are available to meet and confer anytime on Monday or Tuesday of next week. Please let us know what date
and time works best for you and I will circulate a call in number.

Thanks,

Phil


                                          V. PHILLIP HILL IV | Senior Counsel

                                          55 Ivan Allen Junior Boulevard Northwest
                                          Suite 750
                                          Atlanta, GA 30308
                                          D: 404-978-7302 | phill@grsm.com

                                          www.grsm.com
                                          vCard




          From: Phil Hill
          Sent: Friday, October 23, 2020 10:09 AM
          To: 'Stephen D. Rothschild' <srothschild@khpslaw.com>
          Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>;
          'Stephen.Dorvee@agg.com' <Stephen.Dorvee@agg.com>
          Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary Report
          and Discovery Plan

          Steve,

          We are available to meet and confer anytime on Monday or Tuesday of next week. Please let us know
          what date and time works best for you and I will circulate a call in number.

          Additionally, we will send you a draft of our proposed Joint Preliminary Report and Discovery Plan today.


                                                  V. PHILLIP HILL IV | Senior Counsel

                                                  55 Ivan Allen Junior Boulevard Northwest
                                                  Suite 750
                                                  Atlanta, GA 30308
                                                  D: 404-978-7302 | phill@grsm.com

                                                  www.grsm.com
                                                  vCard




                   From: Stephen D. Rothschild <srothschild@khpslaw.com>
                   Sent: Tuesday, October 20, 2020 8:18 PM
                   To: Phil Hill <phill@grsm.com>
                   Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>;
                                                      2
Case 1:19-cv-02750-SDG Document 81-1 Filed 10/27/20 Page 4 of 5
     'Stephen.Dorvee@agg.com' <Stephen.Dorvee@agg.com>
     Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary
     Report and Discovery Plan

     Phil:

             Your first request this morning. Please circulate a draft plan for comment and propose
     some times to discuss it.

     Stephen D. Rothschild
     King, Holmes, Paterno & Soriano LLP
     1900 Avenue of the Stars, 25th Floor
     Los Angeles, CA 90067
     Telephone: 310-282-8986
     Facsimile: 310-282-8903
     Email:     srothschild@khpslaw.com


     From: Phil Hill <phill@grsm.com>
     Sent: Tuesday, October 20, 2020 5:13 PM
     To: Stephen D. Rothschild <srothschild@khpslaw.com>
     Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>;
     'Stephen.Dorvee@agg.com' <Stephen.Dorvee@agg.com>
     Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary
     Report and Discovery Plan

     Steve,

     Please allow this to serve as our second request for your availability this week to meet and
     confer to discuss the Joint Preliminary Report and Discovery Plan that is due by October 28,
     2020 per the Court’s September 28, 2020 order.

     Thanks,

     Phil



                                             V. PHILLIP HILL IV | Senior Counsel

                                             55 Ivan Allen Junior Boulevard Northwest
                                             Suite 750
                                             Atlanta, GA 30308
                                             D: 404-978-7302 | phill@grsm.com

                                             www.grsm.com
                                             vCard




               From: Phil Hill
               Sent: Tuesday, October 20, 2020 1:16 PM
               To: 'rothschild@khpblaw.com' <rothschild@khpblaw.com>
               Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>;
                                         3
Case 1:19-cv-02750-SDG Document 81-1 Filed 10/27/20 Page 5 of 5
               'Stephen.Dorvee@agg.com' <Stephen.Dorvee@agg.com>
               Subject: HDS v. Mowers, et al. - Availability for Meet and Confer re: Joint Preliminary
               Report and Discovery Plan

               Steve,

               Please let us know your availability this week to meet and confer to discuss the Joint
               Preliminary Report and Discovery Plan that is due by October 28, 2020 per the Court’s
               September 28, 2020 order.

               Thanks,

               Phil

                                                                     V. PHILLIP HILL IV | Senior Counsel

                                                                     55 Ivan Allen Junior Boulevard Northwest
                                                                     Suite 750
                                                                     Atlanta, GA 30308
                                                                     D: 404-978-7302 | phill@grsm.com

                                                                     www.grsm.com
                                                                     vCard




     This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is
     intended only for the use of the intended recipients identified above. If you are not the intended recipient of this communication,
           you are hereby notified that any unauthorized review, use, dissemination, distribution, downloading, or copying of this
      communication is strictly prohibited. If you are not the intended recipient and have received this communication in error, please
                          immediately notify us by reply email, delete the communication and destroy all copies.


                                     GORDON REES SCULLY MANSUKHANI, LLP
                                                 YOUR 50 STATE PARTNER®
                                                    http://www.grsm.com




                                                     4
